IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNDER ARMOUR, INC,

v. : CIVIL NO. ELH-18-2204

IFINDMEDIA CORPORATION

REPORT AND RECOMMENDATION

This case was referred to me on September 16, 2019 for review of the default judgment
and/or making recommendations concerning damages (ECF 12). On July 18, 2018 the Plaintiff,
Under Armour, Inc., filed a Complaint alleging various trademark infringement and related
violations regarding their “PROTECT THIS HOUSE” trademark. Defendant, iFindMedia
Corporation does business in Maryland, and promoted products under the name “RESPECT
THIS HOUSE” of which Plaintiff complains. Under Armour’s Complaint set forth well
supported facts alleging the violations (ECF 1). The Complaint was served upon Defendant on
August 20, 2018 and returned executed on October 10, 2018 (ECF 5). No response was filed by
Defendant and in accordance with Fed. R. Civ. P. 55(b)(1), the Clerk entered a Judgment by
Default. There was no response by Defendant.

On April 29, 2019, the Court requested Plaintiff file a status report, which was filed on
May 15, 2019 (ECF 5,10). The Court sent a letter order to counsel on April 29, 2019 which was
returned “undeliverable” and “no forwarding address” as to Defendant (ECF 9). To date, the
Defendant has not responded to this litigation or the Court’s correspondence.

On May 15, 2019, the Plaintiff filed a motion for default judgment with appropriate
support for the motion (ECF 11). I have reviewed the motion and attachments, along with the

pleadings and docket in this case. I find that the Plaintiff has complied with Fed. R. Civ, P. 55 in

 
requesting a default judgment. I find that the Complaint sets forth a valid basis for the alleged
violations and those violations are well supported by the exhibits and affidavit of Anna
Naydonov. The Complaint also sets forth a valid and enforceable basis for relief.

Therefore, I recommend the Court adopt these findings in this Report and
Recommendation and GRANT Plaintiff Judgment by Default. I further recommend the Court
adopt the relief requested in the Proposed Order (ECF 11-5) and permit Plaintiff to submit a
petition for fees and costs to be evaluated by me in accordance with App. B of the Local Rules

of this Court.

September AE a A>

A. David Copperthite
United States Magistrate Judge
